Citation Nr: 0401815	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to total disability benefits based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel



INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2001 and January 2002 rating 
decisions of  the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Oakland, California. In February 
2003, a statement of the case was issued addressing the 
issues of entitlement to an increased rating for low back 
strain and a total rating based on individual 
unemployability. As the appeal received from the veteran in 
March 2003 discussed only the issue of entitlement to a total 
rating, this is the only issue presently before the Board.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  As to these issues, 
review of the claims folder reveals notice from the RO to the 
veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

However, with respect to the VA's duty to assist, under the 
VCAA, the VA has a duty to secure an examination or opinion 
if the evidence of record contains competent evidence that 
the claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The veteran's March 2003 VA 
Form 9 requests a new examination and that the evaluation 
address the issue of an extraschedular rating.




Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of records of all treatment, 
VA and private, he has received for his 
service-connected disabilities.  All 
records so received should be associated 
with the claims folder.

3. The RO should then schedule the 
veteran for an orthopedic examination.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
legal findings, and should describe in 
detail the presence or absence and the 
extent of any functional loss due to the 
veteran's residuals of low back strain.  
Consideration should be given to any loss 
due to reduced or excessive excursion, or 
due to decreased strength, speed, or 
endurance, as well as any functional loss 
due to the absence of necessary 
structures, deformity, adhesion, or 
defective innervation.  In particular, 
the examiner should comment on any 
functional loss due to weakened movement, 
excess fatigability, incoordination, or 
pain on use, and should state whether any 
pain claimed by the appellant is 
supported by adequate pathology, e.g., 
muscle spasm, and is evidenced by his 
visible behavior, e.g. facial expression 
or wincing, on pressure or manipulation.  
The examiner's inquiry in this regard 
should not be limited to muscles or 
nerves, but should include all structures 
pertinent to movement of the joint.  

It is important for the examiner's report 
to include a description of the above 
factors that pertain to functional loss 
due to the residuals of low back strain 
disability that develops on use.  In 
addition, the examiner should express an 
opinion as to whether pain or other 
manifestations occurring during flare-ups 
or with repeated use could significantly 
limit functional ability of the affected 
part.  The examiner should portray the 
degree of any additional range of motion 
loss due to pain on use or during flare-
ups.  All opinions expressed should be 
supported by reference to pertinent 
evidence.

4.  Thereafter, the RO should then 
readjudicate the issue of entitlement to 
a total rating based on individual 
unemployability, to include the issue of 
whether a total rating is warranted on an 
extraschedular basis under the provisions 
of 38 C.F.R. § 4.16(b) (2003).  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




